Citation Nr: 1143305	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee status post partial medial and lateral meniscectomy with arthritic changes.

2.  Entitlement to an initial rating in excess of 40 percent for right knee limitation of extension prior to, and since, January 15, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection and assigned an initial 10 percent rating for right knee status post partial medial and lateral meniscectomy with arthritic changes, effective September 8, 2004.  The case was previously before the Board in December 2010 when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2010 rating decision issued during the course of the appeal, the RO increased the rating to 20 percent, effective January 15, 2010.  In an April 2011 rating decision, the RO noted that the September 2010 assignment of a 20 percent rating for arthritic changes was incorrectly based on involvement of 2 or more major joints and that portion of the Veteran's right knee disability was more appropriately rated as 10 percent disabling.  By that same decision, the RO assigned a separate 40 percent rating for limitation of extension, effective from January 15, 2010.  As a result, the Veteran's right knee disability is assigned a 10 percent rating based on painful motion, effective from September 2004, and a 40 percent rating for limitation of extension, effective January 2010.  The propriety of the 10 percent rating will be addressed herein.  


FINDINGS OF FACT

1.  Prior to January 15, 2010, the Veteran's right knee disability was manifested by degenerative joint disease, confirmed by x-ray, three well-healed barely visible surgical scars, limitation of flexion no worse than 120 degrees, normal extension, and an x-ray report indicating equivocal lateral subluxation, but with no objective evidence of effusion, laxity or instability. 

2.  From January 2010, the Veteran's right knee disability is manifested by severe DJD, three well-healed surgical scars, limitation of flexion no worse than 30 degrees, limitation of extension no worse than 30 degrees and chronic pain with no objective evidence of instability, joint effusion, subluxation, laxity or locking.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2010, the criteria for a disability rating greater than 10 percent for right knee status post partial medial and lateral meniscectomy with arthritic changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2011).

2.  Prior to and from January 15, 2010, the criteria for a disability rating greater than 40 percent for right knee limitation of extension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5010, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The RO provided the Veteran appropriate VA examinations in 2005, 2010 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's appeal for his right knee disabilities originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  In fact, staged ratings are applied here.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's right knee loss of motion and DJD, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as Diagnostic Code 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

As indicated in the introduction, the Veteran's right knee was originally rated 10 percent disabling for traumatic arthritis with limitation of motion, effective September 8, 2004, the date of the Veteran's claim.  The Veteran was thereafter awarded a separate 40 percent rating specifically for limitation of extension, effective January 15, 2010.  

The RO assigned the initial 10 percent rating under 38 C.F.R. § 4.71a, DC 5260-5010.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is under limitation of flexion Diagnostic Code 5260.  The RO recently assigned the 40 percent rating under DC 5261 for limitation of extension.  

Traumatic arthritis is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Under Diagnostic Code 5257, a 10 percent rating is assigned for recurrent subluxation or lateral instability that is "slight," a 20 percent rating for "moderate" and a 30 percent rating for "severe."  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Subluxation of the patella is "incomplete or partial dislocation of the knee cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)). 

Prior to January 15, 2010

Prior to January 15, 2010, the Veteran was assigned a 10 percent disability rating for his right knee disability due to findings of DJD and limitation of motion, specifically flexion.

The Veteran was afforded a VA examination in January 2005 where the Veteran complained of pain, swelling and a sense of "giving way."  The examiner noted the Veteran's in-service 1995 surgery of the right knee.  The Veteran denied using a brace or a cane or any other assistive device at that time, denied his right knee having any affect on his work and indicated no fatigability or weakness.  The Veteran indicated he could use an elliptical trainer to exercise, but could not run due to pain.  On examination the examiner indicated the Veteran had stable ligaments with no joint effusion on x-ray, but with confirmed arthritic changes.  Range of motion testing indicated normal extension to 0 degrees and flexion limited to 140 degrees with pain starting at 130 degrees.  On repetition, the examiner noted a 20 degree loss of range of motion to 120 degrees.  

VA outpatient treatment records indicate minimal treatment through the years, but the Veteran did seek medical care in July 2009 complaining of increased right knee pain.  At that time, an x-ray was done and the x-ray report revealed moderate DJD, worsened since the January 2005 x-ray and "equivocal lateral subluxation," but with no effusion or laxity.  

The Board notes the range of motion testing of record prior to January 15, 2010 does not support an increased rating under DC 5260 for limitation of flexion as flexion was to 120 degrees.  Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. 202.  After three repetitions of motion, the 2005 examiner noted a 20 degree loss of flexion.  No further functional loss was noted due to pain on movement, weakness, fatigability, or incoordination.  Indeed, the Veteran denied fatigability and weakness of the joint.  Even in light of functional loss on repetition, the Veteran's right knee range of motion does not warrant a higher rating under DC 5260.  Extension was normal; assignment of a separate rating is not warranted under DC 5261.

The Board notes the July 2009 VA x-ray report suggests the Veteran's right knee disability increased in severity.  VA outpatient treatment records prior to January 15, 2010, however, simply do not include objective findings of range of motion in which to gage to what extent the Veteran's right knee worsened.  Although the Veteran's DJD was described as "moderate" and "worsened" in comparison to the January 2005 x-ray, the Veteran was already receiving the highest available rating under DC 5010 for DJD.   

The Board notes the July 2009 VA x-ray report also indicates "equivocal lateral subluxation" of the right knee.  Under DC 5257, the Veteran could be awarded a separate disability rating for right knee disabilities manifested by "recurrent subluxation" or "lateral instability."  38 C.F.R. §4.71a, DC 5257.    

The Board does not find DC 5257 applicable here.  Although the July 2009 VA x-ray report indicates evidence of subluxation of the patella, the report also adds the subluxation "may simply be projectional given the greater outward rotation of the knee compared to the last film."  

Indeed, during the January 2005 VA examination, although the Veteran complained of the sensation of his knee "giving way" the examiner found no evidence of subluxation or instability of the ligaments on examination. 

To the extent subluxation existed in July 2009, the evidence does not support the Veteran's right knee disability has resulted in recurrent subluxation.  For those reasons, the Board finds DC 5257 inapplicable here.

There are other Diagnostic Codes relating to knee, such as 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage, symptomatic), 5262 (impairment of the tibia and fibula) and 5263 (for genu recurvatum).

The Board finds these alternative diagnostic codes also inapplicable prior to January 15, 2010.  The Veteran's right knee is not ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran, prior to January 15, 2010, was able to move his right knee, albeit with some limitation, so it is clearly not ankylosed.  The Veteran's right knee is also not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.

In short, prior to January 15, 2010, the Veteran's right knee disability was manifested by x-ray evidence of degenerative joint disease, normal extension and limitation of flexion no worse than 120 degrees.  These manifestations simply do not warrant a rating greater than 10 percent under any potentially applicable diagnostic code.

From January 15, 2010

The Veteran was afforded a new VA examination on January 15, 2010.  In a September 2010 rating decision, the RO assigned a 20 percent rating under DC 5260-5010, effective January 15, 2010.  In an April 2011 rating decision, the RO reviewed the examination findings, and assigned a 40 percent rating under DC 5261 for limitation of extension and noted that a 10 percent rating under DC 5260-5010 was "more appropriate."  Thus, as of January 15, 2010, the Veteran was assigned separate 10 and 40 percent evaluations, for his right knee limited flexion and extension respectively.  

The January 2010 examiner noted the Veteran's complaints of chronic throbbing pain, swelling, sensation of "giving way," stiffness and locking.  At that time, the Veteran indicated purchasing a knee brace to assist with stability, but denied any history of medical absenteeism at work due to his right knee.  Rather, the Veteran indicated he worked as a truck driver since service with no medical accommodations or interference.

On examination the January 2010 examiner noted the Veteran had a noticeable limp, slight enlargement of the right knee joint, barely discernable surgical scars, marked tenderness, and crepitus.  Ranges of motion testing results noted in the examination were confusing.  At one point in the report, the examiner indicated the Veteran's flexion was limited to +20 degrees to 45 degrees without pain and 45 degrees to 80 degrees with pain.  Extension was noted as limited to -20 degrees.  The examiner later indicates the Veteran's overall range of motion was 0 to 40 degrees with pain and 0 to 30 degrees after three times of repetition.  

The Board remanded the claim to afford the Veteran an additional VA examination and to clarify the January 2010 examination results.  The prior examiner was unavailable and pursuant to the Board's remand instructions, the Veteran was afforded a new examination in January 2011.  At that examination, the examiner noted the Veteran's complaints of chronic pain, locking, stiffness, swelling and instability ("it gives out").  The Veteran also indicated at that time his pain medications do not help and, therefore, he missed 30 days of work in the past 12 months due to right knee pain.  The examiner noted the Veteran worked as a truck driver with no specific accommodations given because of his right knee.  The Veteran did report, however, an occupational slip-and-fall injury in 2005.  The examiner also indicated the Veteran is able to perform average daily functions and can walk, sit, stand and drive, but not for extended periods of time.  

On examination, the examiner noted the Veteran walked with an antalgic gait due to right knee pain.  Sensation, strength and ligaments were intact.  No instability was found on objective testing.  The Veteran had three non-tender, well-healed surgical scars.  Range of motion testing at that time revealed extension limited to 30 degrees without pain and flexion to "30 to 40 degrees without pain" and "41 to 60 degrees with pain."  The examiner explained the variance of range of motion testing is attributable to the fact that the Veteran's reported pain is out of proportion to objective findings and was variable in presentation with different findings on formal exam as opposed to casual observation.  For this reason, the 2011 examiner explained it was difficult to ascertain reliable range of motion testing.  The degrees noted in the examination report were described as "best judgment" findings.  The diagnosis was severe right knee degenerative joint disease, painful and severe limitation of motion and no evidence of instability.    

In short, and assessing the medical evidence in the most favorable light, the Board finds the medical examinations indicate from January 15, 2010 the Veteran's right knee disability is manifested by extension no worse than 30 degrees without pain and flexion no worse than 40 degrees without pain.

Those findings do not support a rating greater than 40 percent under DC 5261; extension is not limited to 45 degrees.  Those findings also do not support a rating greater than 10 percent under DC 5260; flexion is not limited to 30 degrees.  

Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. 202.  Indeed, the ratings granted here are primarily based on the Veteran's reported painful motion on repetition.  After repetition, no examiner assessed the Veteran's extension to be worse than 30 degrees or his flexion to be worse than 40 degrees.  Indeed, the January 2011 VA examiner further indicated range of motion findings were difficult to pinpoint given the Veteran's "variable presentation" of pain. 

The Board also finds noteworthy that aside from the Veteran's complaints of pain, no VA examiner actually objectively observed functional loss affecting the Veteran's excursion, strength, speed, coordination or endurance.  In Mitchell v. Shinseki, No. 09-2169, Vet. App. (Aug. 23, 2011), the CAVC held that pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Rather, pain must affect some aspect of "the normal working movements of the body, such as "excursion, strength, speed, coordination, and endurance" (38 C.F.R. § 4.40), in order to constitute functional loss.  Id.

In this case, no examiner has objectively observed or otherwise noted specific functional loss due to the Veteran's right knee disability.  Rather, the Veteran's range of motion on repetition was affected merely by the Veteran's subjective complaints of pain, which the January 2011 VA examiner alluded was unreliable.  For these reasons, the Board finds no further increase is warranted based on the functional loss provisions in 38 C.F.R. §§  4.40, 4.45.  

The Board notes the Veteran's frequent complaints of instability and "giving way" of his joint.  As explained above, a separate rating is warranted under DC 5257 for knee disabilities manifested by recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  In this case, however, the Board finds DC 5257 inapplicable here.  Specifically, the 2010 and 2011 VA examiners objectively observed stable ligaments.  The 2011 VA examiner specifically concluded no evidence of instability.  

There are other Diagnostic Codes relating to knee, such as 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage, symptomatic), 5262 (impairment of the tibia and fibula) and 5263 (for genu recurvatum).

The Board finds these alternative diagnostic codes also inapplicable from January 15, 2010.  The Veteran is able to move his right knee, albeit with some limitation, so it is clearly not ankylosed.  The Veteran's right knee is also not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.

In short, from January 15, 2010, the Veteran's right knee disability was manifested by x-ray evidence of DJD, limited extension no worse than 30 degrees and limited flexion no worse than 40 degrees.  The Veteran's manifestations do not support a rating greater than 40 percent for limited extension or a rating greater than 10 percent for limited flexion.  For reasons explained above, no higher ratings or additional separate rating is warranted under any other potentially applicable diagnostic code.




Extraschedular Considerations

The record includes conflicting reports about whether the Veteran's right knee caused him to miss work.  See January 2010 and January 2011 VA examinations.  The Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service- connected knee disability.  The competent medical evidence of record shows that his knee disability is primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

The Board notes the U.S. Court of Appeals for Veterans Claims (CAVC or the "Court") recently held that a claim seeking a total disability rating based on individual unemployability (TDIU) is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has recently held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, there is no evidence of unemployability.  The record shows the Veteran currently works as a truck driver and has done so since separation from service.  The Veteran indicated in various statements, to include within VA examinations, that he misses days of work due to right knee pain; however, he is still working.   Hence further consideration of TDIU is not warranted. 


ORDER

Entitlement to an initial increased rating for right knee status post partial medial and lateral meniscectomy with arthritic changes greater than 10 percent prior to January 15, 2010 is denied.

Entitlement to an increased rating greater than 40 percent, prior to and from January 15, 2010, for right knee limitation of extension is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


